Per Curiam.
On October 15,1915, the statement of facts on this appeal was stricken from the files of the court for failure to file in time. Appellant now urges a number of errors, which cannot be considered by reason of the absence of a statement of facts.
Appellant insists that its third assignment of error, that the court erred in refusing to give instructions one and five, requested by him, should be considered regardless of the absence of a statement of facts, inasmuch as these requested instructions are here in the transcript. But an inspection of them discloses that they relate to the proofs and failures of proof, and without a statement of facts, we cannot consider them.
Appellant also insists that the fourth and fifth assignments of error, that the court erred in denying appellant’s motion for a new trial, and erred in entering judgment for respondents, should now be considered. But these also involve consideration of the facts. The entire argument of *179appellant on these assignments is based upon the facts, and the statement of facts having been stricken, we cannot presume them to be erroneous.
The judgment is affirmed.